UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 26, 2007 FOSSIL, INC. (Exact name of registrant as specified in its charter) Delaware 0-19848 75-2018505 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification No.) 2280 N. Greenville Avenue Richardson, Texas 75082 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (972) 234-2525. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 26, 2007, Mr. Harold Brooks, President of the Fashion Watch Division,informed the Company that he isvoluntarily resigning from his position effective December 29, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 29, 2007 FOSSIL, INC. By: /s/ Mike L. Kovar Mike L. Kovar Senior Vice President and Chief Financial Officer
